--------------------------------------------------------------------------------

Exhibit 10.1




ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of June 1, 2010 (the
“Effective Date”), is among GLOBAL MINERALS LTD., a corporation incorporated
under the laws of British Columbia, Canada, formerly known as “Consolidated
Global Minerals Ltd.” (“Global”), MOUNT ROYALE VENTURES, LLC, a Colorado limited
liability company (“Mount Royale”), GOLDEN REX MINING COMPANY, a Colorado
limited liability company (“Golden Rex”), AURORA GOLD CORPORATION, a Delaware
corporation (the “Parent”) and AGC RESOURCES LLC, a Colorado limited liability
company and a wholly owned subsidiary of Parent (“Purchaser”; Purchaser and
Parent hereinafter are referred to individually as a “Purchaser Party” and
collectively as the “Purchaser Parties”).  Global, Golden Rex and Mount Royale
hereinafter sometimes are referred to individually as a “Seller” and
collectively as the “Sellers”.  The Sellers and the Purchaser Parties
hereinafter sometimes are referred to individually as a “Party” and
collectively, as the “Parties”.


RECITALS


A.          Mi Vida Enterprises, Gold Mines, Inc., Gold Reef Mining Company and
Southern Cross Prospecting Company (collectively, the “Property Owners”) and
Global are parties to an agreement (the “Joint Venture Agreement”) dated
December 18, 2002, pursuant to which Global and the Property Owners have created
a joint venture (the “Joint Venture”) to develop certain patented and unpatented
mining claims located in Boulder County, State of Colorado, known as the Gold
Hill Project (the “Gold Hill Project”). An exhibit to the Joint Venture
agreement between the Property Owners and Global listing such claims is attached
hereto as Exhibit A.


B.           Mount Royale is the owner of the mill, related improvements and
other real and personal property interests, including certain water rights
associated with the Gold Hill Project, more specifically described on Exhibit
B-1 and B-2 (the “MRV Assets”).
 
C.           Golden Rex, an entity controlled by Richard T. Heard, owns an
interest in the Black Cloud Mine Claim Group, also described on Exhibit C (the
“Black Cloud Claims”).
 
D.           Global and Parent are parties to a letter agreement dated November
10, 2009 as extended by those certain extension agreements dated February 28,
2010, April 12, 2010 and April 30, 2010, respectively (collectively, the
“November Agreement”) attached hereto as Exhibit D, pursuant to which Parent and
Global agreed to jointly participate in the Joint  Venture.
 
E.           Pursuant to this Agreement, Global and the Purchaser Parties desire
to (i) replace the November Agreement in its entirety and (ii) modify the
concepts set forth therein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements, and conditions contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

 
1

--------------------------------------------------------------------------------

 

1.
DEFINITIONS; RULES OF CONSTRUCTION



1.1.         Certain Definitions.  In this Agreement and any Exhibit or Schedule
hereto, the following capitalized terms have the following meanings:


“Acceptable Funds” means a certified or cashier’s check or wire transfer.  The
wire transfer instructions for Sellers are set forth on Schedule 1.1A.


 “Acquired Assets” means, collectively, the Black Cloud Assets, the MRV Assets
and the Joint Venture Assets.


“Action” or “Actions” means any lawsuit, legal proceeding, administrative
enforcement proceeding, charge, claim, complaint, compliance review, inspection
not conducted in the Ordinary Course of Business, investigation or arbitration
proceeding.


“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with that Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person or group of
Persons, means possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of the Person, whether
through the ownership of voting securities or by contract.


“Affidavit of Non-Foreign Seller” means the Affidavits of Non-Foreign Seller in
the form attached hereto as Exhibits E-1 and E-2.


“Agreement” has the meaning set forth in the preamble.


“Applicable Canadian Securities Laws” has the meaning set forth in Section
5.1.14(i).


“Assumed Liabilities” means all obligations of Sellers related to any of the
Acquired Assets, which obligations arise after the Closing Date, but not
otherwise.


 “Assumption Agreement” means the Assumption Agreement in the form attached
hereto as Exhibit F.


“Authorized Officer” means the president, vice president, secretary and/or
assistant secretary of a Party.


“Bill of Sale” means the Bill of Sale in the form attached hereto as Exhibit G.


“Black Cloud Assets” means all of the right, title and interest of Golden Rex in
the Black Cloud Claims, together with all equipment, machinery, fixtures, rights
of way, easements and other real and personal property associated therewith.

 
2

--------------------------------------------------------------------------------

 

“Business Books and Records” means all files, paperwork and all other books,
records or business files of any Seller pertaining to the Acquired Assets or the
Assumed Liabilities, other than the Excluded Books and Records.


“Business Day” means a day other than a Saturday, Sunday or national holiday on
which commercial banks in the State of Colorado are open for the transaction of
commercial banking business.


“Cash Consideration” has the meaning set forth in Section 3.1.1.


“Closing” means the consummation of the transactions contemplated by this
Agreement.


“Closing Date” has the meaning set forth in Section 4.1.


“Closing Date Payment” has the meaning set forth in Section 3.1.1.


“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.


“Damages” means all actual damages, losses, injuries, penalties, fines,
forfeitures, assessments, claims, suits, proceedings, investigations, actions,
demands, causes of action, judgments, awards, taxes, charges, costs and expenses
of any nature (including court costs, reasonable legal, accountants’,
consultants’ and experts’ fees, charges, Liabilities and other costs and
expenses incident to any proceedings or investigation or the defense of any
claim (whether or not litigation has commenced)), and specifically includes any
losses or damages arising out of lost profits or reductions in value, but
specifically excludes any consequential, special, incidental, indirect or
punitive damages, except to the extent payable to a third-party.


“Deposit” has the meaning set forth in Section 3.1.3.


“Disclosure Schedules” means the following disclosure schedules of each Seller
as specified in this Agreement that are delivered to Purchaser at or prior to
the date hereof:



 
Schedule 1.1A
 
Sellers Wire Transfer Instructions
 
Schedule 1.1B
 
Certain Excluded Assets
 
Schedule 1.1C
 
Excluded Claims
 
Schedule 1.1D
 
Litigation Liabilities Not Constituting Excluded Liabilities
 
Schedule 1.1E
 
Reclamation Bonds
 
Schedule 1.1F
 
Permits
 
Schedule 5.1.2
 
Authority and Approval
 
Schedule 5.1.3
 
No Conflict
 
Schedule 5.1.4
 
Governmental Approvals and Filing
 
Schedule 5.1.6
 
Liabilities
 
Schedule 5.1.7
 
Title
 
Schedule 5.1.8
 
Legal Proceedings



 
3

--------------------------------------------------------------------------------

 
 

 
Schedule 5.1.9
 
Compliance with Laws
 
Schedule 5.1.10
 
Environmental Matters
 
Schedule 5.2.6(a)
 
Authorized/Outstanding Stock
 
Schedule 7.2
 
Notices
 
Schedule 7.17
 
List of Acceptable Arbitrators



“Documents” means, collectively, this Agreement and the Related Agreements.


“Due Diligence Period” has the meaning set forth in Section 4.1.


“Environmental Laws” includes all federal, state, municipal or local laws,
regulations, ordinances, by-laws, guidelines, policies, rules, regulations,
Orders of any Governmental Authority pertaining to health or the environment as
may be interpreted by applicable court decisions or administrative orders, and
the common law relating in whole or in part to the protection of health or the
environment (including, without limitation,  ambient air, surface water, ground
water, land surface, or subsurface strata) and includes those laws relating to
the storage, generation, use, handling, manufacture, processing, transportation,
import, export, treatment, release or disposal of any Hazardous Materials and
any laws relating to asbestos or asbestos containing materials, including,
without limitation, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C §9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. § 6901 et seq., the Clean Air Act, 42 U.S.C. §
7401 et seq., the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.,
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., the Toxic Substances
and Control Act, 15 U.S.C. § 2601 et seq., and the Safe Drinking Water Act, 42
U.S.C. § 300f et seq., each as amended as of the date of this Agreement, and
comparable state and local laws.


“Excluded Assets” means:


 
a)
all cash, certificates of deposit, bank deposits, cash equivalents, investment
securities and checks or other payments received, owned or pledged by any Seller
(including the Reclamation Bonds subject, however, to the provisions of Section
4.4.4 below, the Purchase Shares and the Cash Consideration) on or prior to the
Closing Date;



 
b)
all of Sellers’ Tax Returns and records, any rights to Tax refunds or credits
and any Income Tax deposits or prepayments;



 
c)
Sellers’ rights under this Agreement and the Registration Rights Agreement;



 
d)
the Excluded Books and Records;



 
e)
all of Sellers’ insurance policies and contracts and all rights thereunder
(including, but not limited to, the right to make claims thereunder and to the
proceeds thereof); and



 
f)
those assets listed on Schedule 1.1B.


 
4

--------------------------------------------------------------------------------

 

“Excluded Books and Records” means all minute or other constituent record books
pertaining to any Seller, all books and records relating solely to Income Taxes
and any other books or records relating solely to the Excluded Assets or
Excluded Liabilities.


“Excluded Claims” means those items and matters set forth on Schedule 1.1C.


“Excluded Liabilities” means all Liabilities of Sellers that are not Assumed
Liabilities, including, but not limited to:


 
a)
All bank debts and borrowings;



 
b)
all Taxes of Sellers or any Affiliate of Sellers (including any sales Tax) for
periods ending on or prior to the Closing Date (or allocable to periods ending
on or prior to the Closing Date);



 
c)
all Liabilities arising from any litigation, arbitration or any proceeding with
any Governmental Authority involving the Acquired Assets and Sellers, if and to
the extent such litigation, arbitration or proceeding was filed or relates to a
period or occurrence prior to the Closing Date other than as set forth on
Schedule 1.1D; and



 
d)
all Liabilities related to the Excluded Assets.



“GAAP” means generally accepted accounting principles in the United States,
consistently applied.


“Governmental Authority” means any government or political subdivision, whether
federal, state or local, or any agency or instrumentality of any such government
or political subdivision, or any federal, state or local court, tribunal or
arbitrator.


“Hazardous Materials” means any   pollution, pollutant, contaminant, asbestos
and asbestos-containing materials,   solid waste,   hazardous waste, hazardous
materials, hazardous substances,   extremely hazardous substances, hazardous
chemicals, toxic substances, toxic chemicals, toxic
pollutants,   petroleum,   radionuclides,   radioactive materials, and
polychlorinated biphenyls, all as defined  under any Environmental Law.


“Income Tax” means any tax based on, or measured by reference to, income whether
computed on a separate, consolidated, unitary, combined or any other
basis.  Such term also shall include any interest, penalties or additions to tax
in respect to any Income Tax.


“Income Tax Returns” means all tax returns, statements, reports, forms, claims
for refund, amendments or schedules relating to Income Taxes.


“Indemnified Party” has the meaning set forth in Section 6.3.

 
5

--------------------------------------------------------------------------------

 

“Indemnifying Party” has the meaning set forth in Section 6.3.


“Joint Venture Agreement” has the meaning set forth in the preamble hereto.


“Joint Venture Assets” means all of the right, title and interest of Global in
and to the Joint Venture.


“Laws” means any law, statute, code, ordinance, regulation, rule, writ, order,
injunction, judgment, award, decree, official policy, official interpretation,
official instruction or other requirement of any Governmental Authority.


“Liability” or “Liabilities” means any or all obligations (whether to make
payments, to give notices or to perform or not perform any action), commitments,
contingencies, penalties, costs, expenses and other liabilities of a Person
(whether absolute, accrued, contingent, fixed or otherwise, determined or
determinable, liquidated or unliquidated, and whether due or to become due), and
including, without limitation, any Damages.


“Lien” means any charge, claim, community or other marital property interest,
condition, equitable interest, option, pledge, security interest, mortgage,
lien, lease, sublease,  right of way, easement, encroachment, servitude, right
of first option, right of first refusal, or similar restriction or encumbrance
of any kind, including any restriction on use, voting (in the case of any
security or equity interest), transfer, receipt of income, or exercise of any
other attribute of ownership.


“Material Adverse Effect” or “Material Adverse Change” means, when used in
connection with a Party, any change, event, violation, inaccuracy or
circumstance the effect of which is both material and adverse to (a) the
property, business, operations, assets (tangible and intangible) or financial
condition of such Party, or (b) the ability of such Party to perform its
obligations under any Document to which it is a Party; provided, however, with
respect to a Seller, clause (a) hereof shall read as follows: “the portion of
the Acquired Assets owned by such Seller”.


“MRV Assets” means all of Mount Royale’s right, title and interest in the
following:


 
1)
patented mining claims and water rights in the Left Hand Ditch Company described
on Exhibit B-1 (collectively, the “MRV Property”);



 
2)
all Permits, licenses, servitudes, easements, right-of-way and other surface
agreements used in connection with the ownership and operation of the MRV
Property or the MRV Personal Property;



 
3)
all equipment, machinery, fixtures, and other real, personal and mixed property,
operational and non-operational, known or unknown located on the MRV Property or
on the other Acquired Assets or other properties covered by the Joint Venture
Agreement, including, but limited to: feeders, crushers, ball mills, jigs, rag
plants,  concentrate tables, thickeners, flotation machines, pumps, mining
equipment, milling equipment, tanks, structures, materials and other items used
in operation thereof, and all associated peripherals located on the MRV
Property, including, without limitation, the inventory described on Exhibit B-2,
except to the extent any of the foregoing constitute Excluded Assets (the “MRV
Personal Property);


 
6

--------------------------------------------------------------------------------

 

 
4)
all of the files, records, information and data, whether written or
electronically stored, relating to the Acquired Assets, including, without
limitation, (A) land and title records, (including abstracts of title, title
opinions, and title curative documents); (B) contract files, (C) correspondence;
(D) operations, environmental, production, and accounting records; (E)
permitting and operational records; (F) geological and geophysical records,
interpretations, data, maps and information, (G) engineering data, copies of all
environmental reports and inspections, completed and pending, and any other
environmental studies or reports related to the Acquired Assets or  other
properties covered by the Joint Venture Agreement (the “MRV Records”).



“NI 45-106” has the meaning set forth in 5.1.14(ii).


“Order” means and includes any writ, judgment, decree, injunction, award,
change, ruling or other order of any Governmental Authority.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and standard practice in the mining industry.


“Organizational Document” means (a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) operating agreement, limited liability
company agreement, or similar document governing a limited liability company;
(c) any charter or similar document adopted or filed in connection with the
creation, formation, or organization of a Person; and (d) any amendment to any
of the foregoing.


“Parent” has the meaning set forth in the preamble.


“Parent Registration Statement” means that certain Form S-1 Registration
Statement filed with the SEC on February 5, 2010.


“Permits” means those permits, registrations and other licenses or documents
issued by any Governmental Authority that may be required in order to operate
any of the Acquired Assets.  A list of all Permits is set forth on Schedule
1.1E.


“Permitted Liens” means (a) Liens for Taxes not yet due and payable (other than
Taxes arising out of the transactions contemplated by this Agreement) or for
Taxes which are being contested in good faith, (b) Liens imposed by applicable
Laws, such as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and
other similar Liens arising in the Ordinary Course of Business for amounts not
yet due or which are being contested in good faith and (c) the Right of First
Refusal.

 
7

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, other business organization, trust, government, Governmental
Authority, court or arbitrator, or any other entity whatsoever.


“Purchase Price” has the meaning set forth in Section 3.1.


“Purchaser” has the meaning set forth in the preamble.


“Purchaser Indemnified Parties” has the meaning set forth in Section 6.1.


“Purchaser Parties” has the meaning set forth in the preamble.


“Purchase Shares” has the meaning set forth in Section 3.1.2.


“Quitclaim Deed” means a deed pursuant to which title to the MRV Property or
Black Cloud Assets will be transferred from the applicable Seller to
Purchaser.  The forms of such Quitclaim Deeds are attached hereto as Exhibit H-1
and H-2.


“Reclamation Bonds” means the bonds pledged or posted by one or more Sellers in
connection with the operation of the portion of the Acquired Assets owned by
such Seller.  A description of all Reclamation Bonds is set forth on Schedule
1.1F.


“Registration Rights Agreement” means that certain Registration Rights Agreement
in the form of Exhibit I.


“Related Agreements” means all agreements, certificates, instruments or other
documents required to be executed and/or delivered pursuant to or in connection
with this Agreement by any Person including, without limitation, each of the
Transfer Documents and the Registration Rights Agreement.


“Right of First Refusal” has the meaning set forth on Schedule 5.1.7.


“SEC” means the Securities and Exchange Commission or any other Governmental
Authority that may succeed to the obligations thereof.


“SEC Reports” means the periodic reports filed by the Parent with the SEC since
December 31, 2009.


“Securities Act” has the meaning set forth in Section 5.2.6(f).


“Seller” and “Sellers” has the meaning set forth in the Recitals.

 
8

--------------------------------------------------------------------------------

 

“Sellers Counsel” means Foster Graham Milstein & Calisher, LLP.


“Seller Indemnified Parties” has the meaning set forth in Section 6.2.


“Share Consideration” has the meaning set forth in Section 3.1.2.


“Tax” or “Taxes” means any federal, state, local or foreign taxes, charges,
fees, imposts, levies or other such assessments imposed by law, including any
income, gross receipts, gains, sales, use, employment, inventory, capital stock,
license, occupation, withholding, payroll, employment, social security,
unemployment, severance, franchise, profits, excise, property, transfer,
capital, ad valorem, value added and estimated taxes, customs duties and any
fees, assessments and charges in the nature of a tax and any interest, penalties
and fines, additions to tax or additional amounts imposed by any Governmental
Authority in respect of the foregoing.


“Tax Returns” means any returns, reports, schedules, forms, statements, and
claims for refund required to be filed with any Governmental Authority with
respect to Taxes, including any schedules or attachments hereto and any
amendments thereof.


“Third Party Claim” has the meaning set forth in Section 6.4.1(a).


“Transfer Documents” means, collectively, the Bill of Sale, each Quitclaim Deed
and the Assumption Agreement.


“Transfer Taxes” means all transfer, sales, use, reporting, recording, filing,
conveyance and other similar fees, taxes and charges arising out of or in
connection with the transfer of the Acquired Assets pursuant to this Agreement.


“TSX” means the Toronto Stock Exchange.


 
1.2.
Rules of Construction:



 
1.2.1.
Recitals, Exhibits, Schedules.  The recitals set forth above, together with all
exhibits, schedules and other information attached to this Agreement, as well as
any amendments to any of the foregoing, shall be deemed to be attached hereto
and incorporated into this Agreement by this reference.  The following Exhibits
and Schedules are attached to this Agreement:




 
Exhibit A
 
Exhibit A to the Joint Venture Agreement
 
Exhibit B-1
 
MRV Property
 
Exhibit B-2
 
MRV Inventory
 
Exhibit C
 
Black Cloud Claims
 
Exhibit D
 
November Agreement
 
Exhibit E-1
 
Affidavit of Non-Foreign Seller for Mount Royale
 
Exhibit E-2
 
Affidavit of Non-Foreign Seller for Golden Rex
 
Exhibit F
 
Assumption Agreement
 
Exhibit G
 
Bill of Sale



 
9

--------------------------------------------------------------------------------

 
 

 
Exhibit H-1
 
Quitclaim Deed for Golden Rex
 
Exhibit H-2
 
Quitclaim Deed for Mount Royale
 
Exhibit I
 
Registration Rights Agreement
         
Schedule 1.1A
 
Sellers Wire Transfer Instructions
 
Schedule 1.1B
 
Certain Excluded Assets
 
Schedule 1.1C
 
Excluded Claims
 
Schedule 1.1D
 
Litigation Liabilities Not Constituting Excluded Liabilities
 
Schedule 1.1E
 
Reclamation Bonds
 
Schedule 1.1F
 
Permits
 
Schedule 5.1.2
 
Authority and Approval
 
Schedule 5.1.3
 
No Conflict
 
Schedule 5.1.4
 
Governmental Approvals and Filing
 
Schedule 5.1.6
 
Liabilities
 
Schedule 5.1.7
 
Title
 
Schedule 5.1.8
 
Legal Proceedings
 
Schedule 5.1.9
 
Compliance with Laws
 
Schedule 5.1.10
 
Environmental Matters
 
Schedule 5.2.6(a)
 
Authorized/Outstanding Stock
 
Schedule 7.2
 
Notices
 
Schedule 7.17
 
List of Acceptable Arbitrators

 
 
1.2.2.
Statutory References.  All references to any federal, state or local
governmental statute, rule, regulation or ordinance of any Governmental
Authority shall be deemed to be a reference to such statute, rule, regulation or
ordinance of such Governmental Authority as the same exists as of the date
hereof, or as the same may be amended after such date.



 
1.2.3.
References.  All references in this Agreement to (a) singular terms shall be
deemed to include the plural, (b) masculine terms shall be deemed to include the
feminine, (c) “and” shall be deemed to include “and/or,” where applicable, and
(d) “including” shall be deemed to be a reference to “including, without
limitation,” where applicable.



 
1.2.4.
Consent; Discretion of Any Party.  Unless required otherwise in this Agreement,
any consent of any Party (a) shall be (i) in writing and (ii) obtained not less
than ten (10) Business Days prior to the action proposed and (b) may be granted
or withheld, conditioned or delayed, in the sole discretion of such Party.



 
1.2.5.
Knowledge.  When any statement in this Agreement is made to the best of any
Party’s “knowledge”, such statement shall be deemed to be made after (a) due
inquiry to all Persons who reasonably could be expected to have any information
with respect to the issue in question and (b) review by such Party of all
material a prudent Person would deem relevant to the matter in question.


 
10

--------------------------------------------------------------------------------

 

 
1.2.6.
GAAP.  All financial terms used in this Agreement and not otherwise defined
herein shall be construed in accordance with GAAP.



 
1.2.7.
Periods of Time.  Unless indicated otherwise in this Agreement, all references
to a (a) month or quarter shall be deemed to be a reference to a calendar month
or quarter, as applicable, or (b) year shall be deemed to be a reference to a
consecutive 365-day period beginning on the date in question and ending on the
date which is 365 days thereafter.



 
1.2.8.
Payments – Non-Business Days; United States Dollars. Any payments due on any day
which is not a Business Day shall be made on the immediately succeeding Business
Day.  All references herein to “$” or “dollars” shall mean United States
Dollars.



2.
PURCHASE AND SALE AND ASSUMPTION; TERMINATION OF NOVEMBER AGREEMENT



 
2.1.
Purchase and Sale of Acquired Assets.  Upon the terms and subject to the
conditions of this Agreement, at the Closing:



 
2.1.1.
MRV Assets.  Mount Royale shall  sell, transfer, convey, assign, deliver and set
over to Purchaser, and Purchaser will purchase and accept, all of the right,
title and interest of Mount Royale in the MRV Assets pursuant to the applicable
Quitclaim Deed and the Bill of Sale;



 
2.1.2.
Joint Venture Assets.  Global shall assign to Purchaser, and Purchaser will
purchase and accept, all of Global’s right, title, benefit and interest in the
Joint Venture Assets pursuant to the Assumption Agreement; and



 
2.1.3.
Black Cloud Assets.  Golden Rex shall sell, transfer, convey, assign, deliver
and set over to Purchaser, and Purchaser will purchase and accept, all of Golden
Rex’s right, title, benefit and interest in the Black Cloud Assets pursuant to
the applicable Quitclaim Deed.



 
2.2.
Excluded Assets.  Notwithstanding anything to the contrary contained herein, the
Acquired Assets do not include, and in no event will Purchaser acquire any
right, title, benefit or interest in, to or under, any of the Excluded Assets.



 
2.3.
Assumed Liabilities.  Provided that the Closing occurs and upon the terms and
subject to the conditions of this Agreement, Purchaser, as of the Closing Date,
will assume and agree to pay, perform and discharge when due and hold each
Seller Indemnified Party harmless from the Assumed Liabilities.  Notwithstanding
anything contrary contained herein, Purchaser shall not be liable for any
Liability arising from Sellers’ ownership or operation of the Acquired Assets
arising prior to the Closing Date except to the extent described on Schedule
1.1D.


 
11

--------------------------------------------------------------------------------

 

 
2.4.
Excluded Liabilities.  Notwithstanding anything to the contrary contained
herein, the Assumed Liabilities shall not include, and in no event will
Purchaser assume, be required to pay, perform, discharge, indemnify or hold any
Seller Indemnified Party harmless from, any Excluded Liabilities, it being
understood and agreed that except to the extent described on Schedule 1.1D,
Purchaser is responsible only for Liabilities related to the Acquired Assets
arising after the Closing Date.



 
2.5.
Termination of November Agreement.  The Parties hereby agree that the November
Agreement is terminated and replaced in its entirety by the Documents.



3.
PURCHASE PRICE



 
3.1.
Components.  The purchase price (the “Purchase Price”) for the Acquired Assets
shall consist of the following:



 
3.1.1.
Cash.  The total cash portion of the Purchase Price (the “Cash Consideration”)
for the Acquired Assets is Six Hundred Thousand and No/100th Dollars
($600,000.00).  One Hundred Thousand and No/100th Dollars ($100,000.00) already
has been paid to and received by Sellers pursuant to the November Agreement.  An
additional sum of One Hundred and Ten Thousand and No/100th Dollars
($110,000.00) was paid to Sellers by Purchaser on May 10, 2010.  Sellers hereby
agree that a sum of Sixty Thousand and No/100th Dollars ($60,000.00) shall be
placed into the COLTAF Fund of Sellers’ Counsel and shall be distributed to the
Property Owners on June 1, 2010.  The final sum of Three Hundred Ninety Thousand
and No/100th Dollars ($390,000.00) shall be paid to Sellers by Purchaser in
Acceptable Funds on the Closing Date (the “Closing Date Payment”).



 
3.1.2.
Securities. An additional portion of the Purchase Price for the Acquired Assets
consists of (5,000,000) “restricted” (as that term is defined in Rule 144 as
promulgated by the SEC pursuant to the Securities Act) shares (the “Purchase
Shares”) of the common stock of Parent as described in the Registration Rights
Agreement (the Purchase Shares hereinafter are referred to as the “Share
Consideration”).



For purposes of computing the value of the Purchase Shares for Tax purposes,
such value shall be equal to the average of the closing price of Parent’s common
stock on the Over the Counter Bulletin Board (the “OTCBB”), or if not then
listed for trading on the OTCBB, on the Pink OTC Markets Inc.’s over the counter
Pink Sheets market, for the seven (7) consecutive business days immediately
prior to the Closing Date.


 
3.2.
Purchase Price Non-Refundable.  Purchaser hereby acknowledges that each portion
of the Purchase Price becomes non-refundable as of the date paid or issued, as
applicable.



 
3.3.
Allocation.  The Parties hereby agree that the Purchase Price shall be allocated
as follows:


 
12

--------------------------------------------------------------------------------

 

 
3.3.1.
Share Consideration.  The full portion of the Share Consideration shall be
allocated to Global; and



 
3.3.2.
Cash Consideration.  The Cash Consideration shall be allocated entirely to Mount
Royale.



Each Party shall report such allocations on its Tax Returns in accordance with
Sections 3.3.1 and 3.3.2 above.


4.
CLOSING MATTERS AND COVENANTS



 
4.1.
Closing.  Upon the terms and subject to the conditions of this Agreement, the
Closing will take place, either in person or by exchange of counterparts through
facsimile or other electronic means, beginning at 9:00 a.m. (local time) at the
offices of Sellers’ Counsel, 621 17th Street, Suite 1900, Denver, Colorado 80293
no later than the second Business Day following the satisfaction or waiver of
all conditions of the Parties to consummate the transactions contemplated by
this Agreement (other than the conditions with respect to actions the respective
parties will take at the Closing itself) (such period hereinafter referred to as
the “Due Diligence Period”), or at such other place, date or time as is mutually
agreed to by Global and Purchaser, which in any event shall be no later than
June 15, 2010, subject to the provisions of Section 4.4.2(g)(ii), (the “Closing
Date”).  All documents delivered and all transactions consummated at the Closing
will be deemed for all purposes to have been delivered and consummated effective
as of the Closing Date.



 
4.2.
Deliveries by Sellers.  At the Closing, the applicable Seller will deliver or
cause to be delivered to Purchaser the following:



 
4.2.1.
Transfer Documents.  Duly executed counterparts of the Assumption Agreement,
duly executed Bill of Sale, and a duly executed and acknowledged Quitclaim Deed
to which such Seller is a party;



 
4.2.2.
Registration Rights Agreement.  Duly executed counterparts of the Registration
Rights Agreement;



 
4.2.3.
Intentionally Omitted.



 
4.2.4.
Good Standing Certificate.  A certificate of good standing from the state of
organization of each Seller, which will be dated not more than five (5) days
prior to the Closing Date;



 
4.2.5.
Intentionally Omitted.


 
13

--------------------------------------------------------------------------------

 

 
4.2.6.
Liens.  Releases and discharges of all Liens (other than Permitted Liens)
affecting the portion of the Acquired Assets owned by the applicable Seller;



 
4.2.7.
Secretary’s Certificate.  A certificate of the Secretary or Assistant Secretary
of each Seller containing a true and correct copy of the resolutions duly
adopted by the board of directors or other governing body of such Seller,
approving and authorizing each of the Documents to which each Seller is a party
and each of the transactions contemplated hereby and thereby.  The Secretary or
Assistant Secretary of each Seller also shall certify such resolutions have not
been rescinded, revoked, modified, or otherwise affected as of the Closing Date
and remain in full force and effect as of the Closing Date;



 
4.2.8.
Incumbency Certificate.  A certificate of incumbency of each Seller executed by
the Secretary or Assistant Secretary of such Seller listing the Authorized
Officers of each Seller authorized to execute each of the Documents to which
such Seller is a party on behalf of such Seller and, certifying the authority of
each such Authorized Officer to execute the agreements, documents, and
instruments on behalf of such Seller in connection with the consummation of the
transactions contemplated herein;



 
4.2.9.
Affidavits of Non-Foreign Seller. Affidavits of Non-Foreign Seller for each of
Mount Royale and Golden Rex;




 
4.2.10.
Cross Receipt.  A cross receipt, indicating receipt by the applicable Seller of
the Closing Date Payment and the Purchase Shares; and




 
4.2.11.
Other Documents.  Such other duly executed documents, instruments and
certificates as reasonably may be required to be delivered by Sellers pursuant
to the terms of this Agreement.



 
4.3.
Deliveries by Purchaser.



At the Closing, Purchaser will deliver or cause to be delivered to Sellers the
following:


 
4.3.1.
Closing Date Payment.  The Closing Date Payment as provided in Section 3.1.



 
4.3.2.
Purchase Shares.  Certificates representing the Purchase Shares, duly executed
by an Authorized Officer of Parent, accompanied by such directions to any
registrar or transfer agent as may be required to vest indefeasible title in the
Purchase Shares in Global;



 
4.3.3.
Assumption Agreement.  Duly executed counterparts of the Assumption Agreement;



 
4.3.4.
Registration Rights Agreement.  Duly executed counterparts of the Registration
Rights Agreement;


 
14

--------------------------------------------------------------------------------

 

 
4.3.5.
Good Standing Certificate.  A certificate of good standing of each Purchaser
Party from the Secretary of State of the State of Colorado (for Purchaser) and
of Delaware (for Parent), each of which will be dated not more than five (5)
days prior to the Closing Date;



 
4.3.6.
Organizational Documents.  A certificate of an Authorized Officer of Parent
certifying that the Organizational Documents of Parent, as certified and
delivered at the Closing, have not been amended or rescinded since the date of
such certification and remain in full force and effect at the Closing Date;



 
4.3.7.
Secretary’s Certificate.  A certificate of the Secretary or Assistant Secretary
of such Purchaser Party containing a true and correct copy of the resolutions
duly adopted by the board of directors or other governing body of each such
Purchaser Party, approving and authorizing each Document to which each such
Purchaser Party is a party and each of the transactions contemplated hereby and
thereby.  The Secretary or Assistant Secretary of each such Purchaser Party also
shall certify such resolutions have not been rescinded, revoked, modified, or
otherwise affected as of the Closing Date and remain in full force and effect as
of the Closing Date;



 
4.3.8.
Incumbency Certificate.  A certificate of incumbency of each Purchaser Party
executed by the Secretary or Assistant Secretary of each such Purchaser Party
listing the Authorized Officers of each such Purchaser Party authorized to
execute each Document to which each such Purchaser Party is a party and the
Transfer Documents to which each such Purchaser Party is a party and, certifying
the authority of each such Authorized Officer to execute the agreements,
documents, and instruments on behalf of each such Purchaser Party in connection
with the consummation of the transactions contemplated herein;



 
4.3.9.
Cross Receipt.  A cross receipt from Purchaser, indicating its acceptance of the
Acquired Assets; and




 
4.3.10.
Other Documents.  Such other duly executed documents, instruments and
certificates as reasonably may be required to be delivered by the applicable
Purchaser Party pursuant to the terms of this Agreement.



 
4.4.
Conditions Precedent to Closing.  No Party shall be required to consummate the
transactions contemplated hereby unless and until the following shall have
occurred:



 
4.4.1.
Conditions to Obligations of Sellers.  The obligation of Sellers to consummate
and effect the transactions contemplated hereby shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, by Global:


 
15

--------------------------------------------------------------------------------

 

 
a)
Representations and Warranties.  Each representation and warranty of each
Purchaser Party contained in this Agreement shall be true and correct as of the
date of this Agreement and as of the Closing Date, except (i) for those
representations and warranties that addressed matters only as of a particular
date prior to the date hereof (which representations shall have been true and
correct as of such particular date) and (ii) where the failure to be true and
correct would not have and would not reasonably be expected to have a Material
Adverse Effect on the applicable Purchaser Party; provided that, to the extent
such representations and warranties contain the term “Material Adverse Effect”,
such representations and warranties (as so written, including the term “Material
Adverse Effect”) shall be true and correct on and as of the date of this
Agreement and the Closing Date.



 
b)
Agreements and Covenants.  Each Purchaser Party shall have performed and
complied in all material respects with all of its covenants hereunder that are
required to be performed or complied with by such Purchaser Party prior to the
Closing.



 
c)
No Order.  No Action shall be pending before any Governmental Authority or
before any arbitrator wherein an unfavorable Order would (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement, including, without
limitation, issuance of any portion of the Share Consideration, to be rescinded
following consummation (and no such Order shall be in effect).



 
d)
Deliveries.  All deliveries of the applicable Purchaser Party described in
Section 4.3 above shall have been delivered to Sellers and shall be in form and
content reasonably satisfactory to Sellers and Sellers’ Counsel; and



 
e)
Material Adverse Change.  No Material Adverse Change shall have occurred with
respect to either Purchaser Party or Parent’s capital stock.



 
4.4.2.
Conditions to Obligations of the Purchaser Parties.  The obligation of the
Purchaser Parties to consummate and effect the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing Date of each of
the following conditions, any of which may be waived, in writing, exclusively by
Purchaser:



 
a)
Representations and Warranties.  Each representation and warranty of each Seller
contained in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date, except (i) for those representations and
warranties which addressed matters only as of a particular date prior to the
date hereof (which representations shall have been true and correct as of such
particular date) and (ii) where the failure to be true and correct would not
have and would not reasonably be expected to have a Material Adverse Effect on
the portion of the Acquired Assets owned by such Seller; provided that, to the
extent such representations and warranties contain the term “Material Adverse
Effect”, such representations and warranties (as so written, including the term
“Material Adverse Effect”) shall be true and correct on and as of the date of
this Agreement and Closing Date, as applicable.


 
16

--------------------------------------------------------------------------------

 

 
b)
Agreements and Covenants.  Each Seller shall have performed and complied in all
material respects with all of its covenants hereunder that are required to be
performed or complied with by such Seller prior to the Closing.



 
c)
No Order.  No Action shall be pending before any Governmental Authority or
before any arbitrator wherein an unfavorable Order would (i) prevent
consummation of any of the transactions contemplated by this Agreement, or (ii)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such Order shall be in effect).



 
d)
Material Adverse Change.  No Material Adverse Change shall have occurred with
respect to the Acquired Assets.



 
e)
Records.  The MRV Records shall have been delivered to Purchaser.



 
f)
Deliveries.  All deliveries of each applicable Seller described in Section 4.2
above shall have been delivered to Purchaser and shall be in form and content
reasonably satisfactory to Purchaser and its counsel; and



 
g)
Due Diligence.



 
i.
Access.  During the Due Diligence Period, Sellers shall provide the Purchaser or
its representatives with reasonable access during regular business hours to make
such investigation of the Acquired Assets and to conduct such examination of the
condition of the Acquired Assets and Assumed Liabilities as Purchaser reasonably
deems necessary or advisable to familiarize itself with the assets, properties,
books, records and other matters and to verify the representations and
warranties of each Seller hereunder, including, without limitation, discussions
with the Sellers’ officers, employees and independent accountants; provided that
Purchaser and its representatives shall conduct such investigation in a manner
so as to minimize the disruption of the business of each Seller.



 
ii.
Environmental Issues.  The Parties hereby agree that the only due diligence
defect that permits the Purchaser Parties to terminate this Agreement during or
prior to the Due Diligence Period shall be a material environmental defect in
the Acquired Assets.  For purposes of this clause (ii), the term “material
environmental defect” shall mean either (A) that the cost to remediate the
environmental defect(s) in question exceeds $100,000 or (B) the defect consists
of overtopping of any part of the tailings pond at the mill.  If there is a
material environmental defect as defined herein, then this Agreement shall
terminate in accordance with the provisions of Section 4.8.1 below.


 
17

--------------------------------------------------------------------------------

 

 
4.4.3.
Additional Actions.  Each of the Parties hereto shall use its commercially
reasonable efforts to take all action and to do all things necessary, proper or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement as promptly as reasonably practicable, subject to
the terms and conditions of this Agreement, including (i) satisfaction, unless
waived by the Party to whose benefit they would otherwise accrue, of the closing
conditions set forth herein, (ii) the defending of any Actions challenging the
transactions contemplated by this Agreement or the performance of the
obligations of any Party hereto in connection therewith, (iii) obtaining,
delivering or effecting any waivers, modifications, permits, consents,
approvals, authorizations, qualifications, notices, releases, registrations and
filings as are required in connection with the consummation of the transactions
contemplated by this Agreement, and (iv) the execution and delivery of such
instruments and the taking of such other actions, including the furnishing to
each other Party hereto of assistance or information, as the other Party hereto
may reasonably require in order to carry out the intent of this Agreement.



 
4.4.4.
Bonds.  Purchaser shall cooperate with Sellers to obtain the requisite consent
from all Governmental Authorities to the release of the Reclamation
Bonds.  Purchaser shall replace the same with comparable financial instruments
issued for the benefit of Purchaser acceptable to the applicable Governmental
Authority to which the applicable Reclamation Bond is pledged.  Each Seller
hereby agrees that, until Purchaser is able to post its own bonds with each
applicable Governmental Authority, the Reclamation Bonds will remain in full
force and effect and the applicable Seller shall not apply for any release
thereof.  Purchaser hereby acknowledges and agrees to (a) notify Global
promptly, but in any event within five (5) Business Days, after Purchaser is
advised of the amount of any bond required to be posted by Purchaser with any
Governmental Authority and (b) assist the applicable Seller to the extent
reasonably necessary to obtain the release of the corresponding Reclamation Bond
being replaced by the bond to be posted by Purchaser.



 
4.4.5.
Permits.  Sellers shall cooperate with Purchaser to achieve the assignment or
other transfer of the Permits to Purchaser.



 
4.4.6.
Certificates of Title.  Sellers shall cooperate with Purchaser to achieve the
transfer of titles for the following vehicles to Purchaser: (i) 1995 Chevrolet
GK2 Pickup (green), VIN No. 1GCFK24K5SZ128678; (ii) 1992 Chevrolet Pickup (tan),
CO license plate 344 EAF; (iii) 1990 International Dump Truck 4800, VIN No.
1HTSETVR9LH224153; and (iv) Ford F-250 Welding Truck locked up in the core
storage shop located at the MRV Property.


 
18

--------------------------------------------------------------------------------

 

 
4.5.
Post Closing Access to Books and Records.  Following the Closing, the Purchaser
Parties and Sellers will afford each other, and their respective advisors,
during normal business hours, reasonable access to, in the case of Sellers, the
Excluded Books and Records, including those books and records related to the
Excluded Liabilities and, in the case of each Purchaser Party, the Business
Books and Records, including those books and records related to Assumed
Liabilities or any of the Share Consideration, in its possession or control with
respect to periods through the Closing and the right to make copies and extracts
therefrom to the extent such access reasonably may be required by the requesting
Party in connection with (a) the preparation of Tax Returns, (b) any Tax audit,
Tax protest or other proceeding relating to Taxes, (c) compliance with the
requirements of any Governmental Authority or business, legal or tax advisor, or
(d) any actual or threatened Action; provided that this Section 4.5 shall not
apply to any Actions in which the Parties or any of their respective Affiliates
are adverse to each other.



 
4.6.
Actions.  During the Due Diligence Period, Sellers promptly shall inform
Purchaser of the initiation of any Action and of any significant developments
with respect to any such Action or any Action in existence on the date hereof.



 
4.7.
Taxes.



 
4.7.1.
Ordinary Course of Business.  All Taxes (other than Income Taxes), including
real estate, personal property, public service company Taxes, and any similar
charges or assessments, including utility Taxes, rent-related Taxes and
service-related Taxes (collectively, “Periodic Taxes”), attributable to the
Acquired Assets, and accruing prior to the Closing Date shall be paid by the
applicable Seller.  Any Periodic Taxes accruing after Closing Date which are not
part of the Excluded Liabilities shall be paid by Purchaser when and as due.



 
4.7.2.
Transfer Taxes.  All federal, state or local transfer Taxes including excise,
sales, use, stamp, documentary, filing, recordation, notarial and other Taxes
and fees that may be imposed or assessed as a result of or in order to
effectuate the sale, assignment, conveyance or transfer of any Acquired Asset
shall be borne equally by Purchaser and the applicable Seller, and shall be
paid, when due, directly to the relevant Governmental Authority.  Sellers and
Purchaser will cooperate to minimize the amount of transfer Taxes associated
with the transaction to the extent reasonably practicable.



 
4.7.3.
Tax Reports and Returns.  Sellers shall file all Income Tax returns for the
period of time prior to the Closing Date, and Purchaser shall file all Income
Tax returns for the period after the Closing Date.



 
4.8.
Termination.



 
4.8.1.
Termination Events.  This Agreement shall terminate and be of no further force
or effect upon the occurrence of any of the following:


 
19

--------------------------------------------------------------------------------

 

 
a)
Mutual Agreement.  The mutual agreement of the Parties; or



 
b)
Environmental Defects.  The occurrence of a material environmental defect
described more fully in Section 4.4.2(g)(ii) that the Sellers elect not to cure.



 
4.8.2.
No Other Rights of Termination.  Except as set forth above, there shall be no
other right to terminate this Agreement, including, without limitation, based
upon any actions taken by Mark Steen with respect to any portion of the Acquired
Assets on or before the Closing Date.



 
4.8.3.
Effect of Termination.  If this Agreement shall terminate pursuant to the
provisions of this Section 4.8, no Party shall have any rights hereunder;
provided, however, the Purchaser Parties hereby acknowledge and agree that any
portion of the Cash Consideration paid to any Seller prior to such termination
may be retained by such Seller as liquidated damages and not as a penalty.



5.
REPRESENTATIONS AND WARRANTIES




 
5.1.
Representations and Warranties of Sellers.Each Seller represents and warrants,
to the Purchaser Parties that, except as set forth in the Disclosure Schedules:



 
5.1.1.
Organization and Existence.



 
a)
Such Seller is duly organized, validly existing, and in good standing under the
laws of its jurisdiction of organization, with full power and authority to own,
lease, and operate its portion of the Acquired Assets and to carry on its
business as and where the portion of the Acquired Assets owned by such Seller
presently are owned or leased or where the business of such Seller is
conducted.  Such Seller is qualified and is in good standing as a foreign entity
in each jurisdiction where such qualification is required by Law, except where
failure to be so qualified would not have a Material Adverse Effect.



 
b)
Each Seller has provided Purchaser with true and correct copies of such Seller’s
Organizational Documents, none of which have been amended, modified or rescinded
since the date provided to Purchaser.



 
5.1.2.
Authority and Approval; Due Execution and Delivery.    Except as disclosed on
Schedule 5.1.2:



 
a)
such Seller has the requisite power and authority to execute and deliver each of
the Documents to which it is a party and to perform its obligations thereunder;



 
b)
The execution, delivery and performance by each Seller of its obligations under
each Document to which it is to be a party, and the consummation by such Seller
of the transactions contemplated herein and therein, have been duly authorized
by all required actions on the part of such Seller; and


 
20

--------------------------------------------------------------------------------

 

 
c)
Each Document to which each Seller is a party is and will be, when executed and
delivered by such Seller, the valid and binding obligations of such Seller,
enforceable against such Seller in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, moratorium, or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity (regardless of whether considered in a proceeding at Law or
in equity).



 
5.1.3.
No Conflict.  Except as disclosed on Schedule 5.1.3 the execution and delivery
by such Seller of each Document to which it is a party, and the consummation by
such Seller of the transactions contemplated hereby and thereby, do not and will
not (i) conflict with such Seller’s applicable Organizational Documents, or
require the consent of any Person that has not been obtained under such Seller’s
applicable Organizational Documents, (ii) violate, conflict with, result in a
breach of, constitute a default under (whether with or without notice or the
lapse of time or both), accelerate or permit the acceleration of the performance
required by, or require any consent, authorization, or approval under, any
contract to which such Seller is a party or by which such Seller is bound or to
which any portion of the Acquired Assets owned by such Seller is subject, except
to the extent any such violation, conflict or breach, or failure to obtain a
consent, authorization or approval would not reasonably be expected to have a
Material Adverse Effect or (iii) result in the creation of any Lien (other than
a Permitted Lien) upon the portion of the Acquired Assets owned by such Seller.



 
5.1.4.
Governmental Approvals and Filing.  Except as disclosed on Schedule 5.1.4 no
consent, authorization, approval or action of, filing with, notice to, or
exemption from any Governmental Authority on the part of such Seller is required
in connection with the execution, delivery and performance of any Document to
which such Seller is a party or the consummation of the transactions
contemplated hereby or thereby, except where the failure to obtain any such
consent, approval or action, to make any such filing, to give any such notice or
obtain any such exemption would not be reasonably expected to have a Material
Adverse Effect.



 
5.1.5.
Taxes.



 
i.
Such Seller has not received any notice of assessment against any portion of the
Acquired Assets owned by such Seller and to the best knowledge of such Seller
(A) all Taxes have been paid when due, except to the extent any of such Taxes
are being contested in good faith and (B) there are no Tax examinations, Tax
claims or Tax actions currently pending or asserted in writing or otherwise with
respect to such portion of the Acquired Assets owned by such Seller.


 
21

--------------------------------------------------------------------------------

 

 
ii.
Such Seller has complied with all applicable Laws relating to the payment of
Taxes pertaining to the portion of the Acquired Assets owned by such Seller.



 
iii.
Such Seller is not a foreign person for the purpose of and within the meaning of
Section 1445 of the Code and applicable Treasury Regulations, and at the Closing
such Seller shall provide Purchaser with an affidavit certifying as to such
status at the Closing.



 
iv.
There are no Liens for Taxes (other than Permitted Liens) on the portion of the
Acquired Assets owned by such Seller.



 
v.
No written claim or deficiency for any Taxes has been asserted against the
Acquired Assets owned by such Seller that has not been resolved and/or paid in
full.



 
5.1.6.
Liabilities Attributable to Acquired Assets.  As of the Closing Date, there are
no Liabilities attributable to the Acquired Assets, except as disclosed on
Schedule 5.1.6.



 
5.1.7.
Title.  Such Seller owns good and marketable title in and to the portion of the
Acquired Assets owned by such Seller, free and clear of all Liens except (a) the
water rights in the Left Hand Ditch Company, and (b) as disclosed on Schedule
5.1.7.



 
5.1.8.
Legal Proceedings. Except as disclosed on Schedule 5.1.8:



 
a)
There are no Actions pending or, to the knowledge of such Seller, threatened in
writing against such Seller, that, if adversely decided, reasonably would be
expected to have a Material Adverse Effect on the Acquired Assets; and



 
b)
To the knowledge of such Seller, such Seller is not subject to any Order and
such Seller has not been threatened in writing to be subject to any Order that
reasonably would be expected to have a Material Adverse Effect on the Acquired
Assets.



 
5.1.9.
Compliance with Laws.  Except as disclosed on Schedule 5.1.9:



 
a)
Such Seller has operated the portion of the Acquired Assets owned by such Seller
in material compliance with applicable Laws; and



 
b)
Such Seller has not received any written Order or other written communication
from any Governmental Authority of any alleged, actual or potential material
Liability or violation of or failure to comply with any applicable Laws with
respect to the portion of the Acquired Assets owned by such Seller.


 
22

--------------------------------------------------------------------------------

 


 
5.1.10.
Environmental Matters.  To such Seller’s knowledge, such Seller is in material
compliance with all Environmental Laws applicable to the portion of the Acquired
Assets owned by such Seller, except as disclosed on Schedule 5.1.10.




 
5.1.11.
No Brokers.  Based upon the guidelines of the TSX, no broker, finder or similar
agent has been employed by or on behalf of such Seller, and no Person with whom
such Seller has had any dealings or communications of any kind, is entitled to
any brokerage commission, finder’s fee or any similar compensation in connection
with this Agreement or the transactions contemplated hereby.




 
5.1.12.
Intentionally Omitted.




 
5.1.13.
Disclosure.  This Agreement (including the Exhibits and the Schedules hereto, as
any of the same may be modified or qualified by the Disclosure Schedules), does
not contain any untrue statement of a material fact or omit to state any
material fact required to make the statements herein or therein not misleading
in the light of the circumstances under which those statements were made.  There
is no fact known to any Seller that has a Material Adverse  Effect or threatens
in the future to have a Materially Adverse Effect on the portion of the Acquired
Assets owned by the applicable Seller which has not been disclosed to the
Purchaser Parties by the applicable Seller in writing.




 
5.1.14. 
Securities. Global represents and warrants to Parent that Global:



 
i.
understands and acknowledges that the Purchase Shares have not been registered
under the Securities Act, under any state securities laws, or under the
applicable federal and provincial laws of Canada (the “Applicable Canadian
Securities Laws”) in reliance upon exemptions from (i) the registration
requirements of the Securities Act afforded by Section 4(2) thereof and
Regulation S as promulgated by the SEC thereunder and (ii) prospectus delivery
requirements of the Applicable Canadian Securities Laws afforded by Section 2.13
of the National Instrument 45-106 Prospectus and Registration Exemptions 
(“NI-45-106”);



 
ii.
is acquiring the Purchase Shares solely for its own account and not as nominee
or agent for any other person and not with a view to, or for offer or sale in
connection with, any distribution thereof (within the meaning of the Securities
Act and the rules and regulations promulgated thereunder); that would be in
violation of the federal and state securities laws.



 
iii.
is able to bear the economic risk associated with its acquisition of the
Purchase Shares and either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating and assessing the merits and risks of its
acquisition of the Purchase Shares and has so evaluated the merits and risks of
such investment and has determined that the Purchase Shares are suitable to
investment for it;


 
23

--------------------------------------------------------------------------------

 

 
iv.
understands and acknowledges that no securities commission, stock exchange,
governmental agency, regulatory body or similar authority has made any finding
or determination or expressed any opinion with respect to the merits of an
acquisition of the Purchase Shares.



 
v.
confirms that neither Parent nor any of its directors, employees, officers,
consultants, agents or affiliates, has made any representations (written or
oral) to it regarding the value of the Purchase Shares and acknowledges and
confirms that, other than as required by the Registration Rights Agreement, no
representation has been made to Global with respect to the listing of the
Purchase Shares on any exchange or that application has been or will be made be
made for such listing. In making its investment decision with respect to the
Purchase Shares, Global has relied solely upon publicly available information
relating to Parent and the written representation made by or on behalf of Parent
herein;



 
vi.
acknowledges that the acquisition of the Purchase Shares is a speculative
investment involving substantial risks, including, but not limited to, the risks
set forth in the SEC Reports, which risks Global has reviewed and considered,
and are incorporated herein by reference;



 
vii.
acknowledges that Parent will, from time to time, offer and sell additional
shares of common stock (or securities convertible into or exercisable or
exchangeable for shares of its common stock) on such terms and conditions as its
board of directors, in its sole discretion, may determine. The terms and
conditions of the offer and sale of any such additional securities may adversely
affect Parent’s existing shareholders;



 
viii.
acknowledges that the certificates representing the Purchase Shares will bear a
legend substantially as follows:



“THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND
THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD
DIRECTLY OR INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR
BENEFIT OF U.S. PERSONS (AS DEFINED IN REGULATION S) EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, IN COMPLIANCE WITH
REGULATION S AND/OR OTHER APPLICABLE EXEMPTION FROM, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, OR (B) IN CANADA OR TO RESIDENTS OF CANADA
EXCEPT PURSUANT TO REGISTRATIONS AND PROSPECTUS EXEMPTIONS UNDER THE APPLICABLE
PROVINCIAL SECURITIES LAWS AND REGULATIONS OR PURSUANT TO AN EXEMPTION ORDER
MADE BY THE APPROPRIATE PROVINCIAL SECURITIES REGULATOR(S), IN EACH CASE AS
EVIDENCED BY AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY.”

 
24

--------------------------------------------------------------------------------

 

 
ix.
understands and acknowledges that Parent has the right not to record a purported
transfer of the Purchase Shares without Parent being satisfied that such
transfer is exempt from or not subject to (a) registration under the Securities
Act and any applicable state securities laws, and (b) the registration and
prospectus requirements under Applicable Canadian Securities Laws;



 
x.
understands and acknowledges that in addition to resale restrictions imposed
under U.S. federal securities law, there are additional restrictions on Global’s
ability to resell the Purchase Shares under Applicable Canadian Securities Law;



 
xi.
understands and acknowledges that, except as provided in the Registration Rights
Agreement, Parent is not obligated to file and has no present intention or
obligation of filing any registration statement or prospectus in respect of
re-sales of the Purchase Shares with the SEC in the United States or with any of
the provincial securities regulatory authorities in Canada;



 
xii.
Is a resident of British Columbia, Canada and is not a “U.S. Person” as that
term is defined in Rule 902 of Regulation S; and, is not, and on the Closing
Date will not be, an Affiliate of Parent;



 
xiii.
the Purchase Shares have not been offered to it in the United States and the
individuals making the decision to purchase the Purchase Shares and executing
and delivering this Agreement on its behalf of were not in the United States
when the decision was made and this Agreement was executed and delivered; all
offers and sales of the Purchase Shares shall be made in compliance with all
applicable laws of any applicable jurisdiction and, particularly, in accordance
with Rules 903 and 904, as applicable, of Regulation S or pursuant to
registration of the Purchase Shares under the Securities Act or pursuant to an
exemption from registration;  it will not engage in any activity for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for any of the Purchase Shares and, neither Global
nor any of its affiliates will directly or indirectly maintain any short
position, purchase or sell put or call options or otherwise engage in any
hedging activities in any of the Purchase Shares or any other securities of
Parent until after the end of the Distribution Compliance Period (as defined in
Regulation S), and acknowledges that such activities are prohibited by
Regulation S;


 
25

--------------------------------------------------------------------------------

 

 
xiv.
Global understands that it is purchasing the Purchase Shares pursuant to certain
exemptions from the registration and prospectus requirements of applicable
securities legislation in Canada  afforded by, without limitation, Sections
2.13  of NI 45-106 and, as a consequence, (A) certain rights, remedies and
protections under securities legislation will not be available to Global in
connection with the acquisition of the Purchase Shares; (B) Global may not
receive information that would otherwise be required to be provided to it under
Applicable Canadian Securities Laws; and (C) Parent is relieved from certain
obligations that would otherwise apply under securities legislation.



 
5.2.
Representations and Warranties of Purchaser Parties.  Each Purchaser Party
hereby represents and warrants to Sellers as of the date of this Agreement that:



 
5.2.1.
Organization and Existence.  Such Purchaser Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, with full power and authority to own, lease, and operate its
business and properties and to carry on its business as and where such
properties and assets are now owned or leased and such business is now
conducted.  Purchaser is a wholly-owned subsidiary of Parent.



 
5.2.2.
Authority and Approval; Due Execution and Delivery.  Such Purchaser Party has
the power  and authority to execute and deliver each of the Documents to which
it is to be a party and to perform its obligations hereunder or thereunder.  The
execution, delivery and performance by each Purchaser Party of the Documents to
which it is to be a party and the consummation by each Purchaser Party of the
transactions contemplated herein and therein, have been duly authorized by all
required actions on the part of such Purchaser Party.  Each of the Documents is
and will have been duly executed and delivered by each Purchaser Party that is a
party hereto and thereto.  Each Document to which each such Purchaser Party is a
party when executed and delivered by such Purchaser Party is and will be, the
valid and binding obligations of such Purchaser Party, enforceable against such
Purchaser Party in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, moratorium, or other similar laws affecting
the enforcement of creditors’ rights generally or by general principles of
equity (regardless of whether considered in a proceeding at Law or in equity).


 
26

--------------------------------------------------------------------------------

 

 
5.2.3.
No Conflict.  The execution and delivery by such Purchaser Party of each of the
Documents to which it is to be a party, and such Purchaser Party’s compliance
with the terms and conditions hereof and thereof, and the consummation by such
Purchaser Party of the transactions contemplated hereby and thereby, do not and
will not (i) conflict with any of such Purchaser Party’s Organizational
Documents, or require any consent of any Person that has not been obtained
under, such Purchaser Party’s Organizational Documents or (ii) violate any
provision of, or require any consent, authorization, or approval under, any Law
or any Order applicable to such Purchaser Party.



 
5.2.4.
Governmental Approvals and Filing.  No consent, authorization, approval or
action of, filing with, notice to, or exemption from any Governmental Authority
on the part of such Purchaser Party is required in connection with the
execution, delivery and performance of any of the Documents to which such
Purchaser Party is to be a party or the consummation of the transactions
contemplated hereby or thereby.



 
5.2.5.
Brokers.  Based upon the guidelines of the TSX, no broker, finder or investment
banker is entitled to any brokerage commission, finder’s fee or similar payment
in connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Purchaser Party.



 
5.2.6.
Capital Stock.



 
a)
Authorized/Outstanding Stock.  The authorized capital stock and the outstanding
capital stock of Parent consists in each case as of the date hereof solely of
the shares indicated on Schedule 5.2.6(a) to this Agreement.  All of the
outstanding shares, including those constituting the Share Consideration, have
been duly authorized, are fully paid and non-assessable, and were or will be
issued in compliance with all applicable securities laws, subject, in the case
of the shares constituting the Share Consideration, to the accuracy and the
truthfulness of the representation of Global contained herein.



 
b)
Preemptive; Registration Rights.  Parent has granted registration rights in
connection with its consummation of various private placements as more fully
described in the Parent Registration Statement.



 
c)
Options; Warrants.  Except as set forth in the SEC Reports, there are no
outstanding warrants, options, convertible securities or other agreements or
arrangements of any character under which Parent or any subsidiary is or may be
obligated to issue any equity securities of any kind, or to transfer any equity
securities of any kind owned by them.


 
27

--------------------------------------------------------------------------------

 

 
d)
Buy/Sell/Voting Agreements.  Except as set forth in the SEC Reports, Parent does
not know of any voting agreements, buy-sell agreements, option or right of first
refusal or other agreements of any kind among any of the security holders of
Parent or any of the subsidiaries relating to the securities held by them.



 
e)
Future Registrations.  Parent has not agreed, and does not have any present
intention, to register, over the next three months, any of its securities under
the Securities Act of 1933, as amended (the “Securities Act”), except as
provided in the Registration Rights Agreement and except for the Parent
Registration Statement or any amendment thereto or additional registration
statements required in order to register for resale the securities included in
such registration statement.



 
f)
Offering of Shares.  No consent, authorization, approval, permit or order of, or
declaration to or filing with, any Governmental Authority is required in
connection with the offer, issuance, sale or delivery of any of the Share
Consideration, except as may be required by the Province of British Columbia,
Canada.  Assuming the truth and accuracy of the representations and warranties
of Global set forth in Section 5.1.14 above, the issuance of the Purchase Shares
in conformity with the terms of this Agreement constitutes a transaction exempt
from the registration requirements of Section 5 of the Securities Act, and from
all applicable state registration and qualification requirements in the United
States.



 
g)
No Offer or Sale.  Neither the Parent nor any agent acting on its behalf has,
directly or indirectly, sold or offered for sale, or solicited any offers to
buy, any securities, or otherwise approached or negotiated with any Person so as
to subject the offer or issuance of the Purchase Shares to Global to the
provisions of Section 5 of the Securities Act, and Parent agrees that neither it
nor any agent acting on its behalf will take any action that would subject the
offer or issuance of the Purchase Shares to those provisions.



 
h)
Disclosure.  This Agreement, (including the Exhibits and the Schedules hereto
and thereto, as any of the same may be modified or qualified by the Disclosure
Schedules) does not contain any untrue statement of a material fact or omit to
state any material fact required to make the statements herein or therein not
misleading in the light of the circumstances under which those statements were
made.  There is no fact known to Parent that has a Material Adverse Effect on
the business, assets, liabilities, condition (financial or otherwise), affairs
or operations of Parent, which has not been disclosed by Parent to the Sellers
in writing.


 
28

--------------------------------------------------------------------------------

 

 
5.3.
Survival.  The representations and warranties of each of the Parties hereto
shall survive the execution and delivery of the Documents and the consummation
of the transactions contemplated hereby and thereby for a period of time equal
to the applicable statute of limitations.



6.
INDEMNIFICATION



 
6.1.
Indemnification by Sellers.  Subject to the terms and conditions of this
Agreement, each Seller will indemnify and hold harmless each Purchaser Party,
its Affiliates and their respective officers, directors, managers, members,
employees, agents, successors and permitted assigns (collectively, the
“Purchaser Indemnified Parties”) against and in respect of any Damages suffered
or incurred by any Purchaser Indemnified Party based upon or arising out of,
directly or indirectly, the following:



 
6.1.1.
Breach of Representations or Warranties.  Any breach or inaccuracy of any
representation or warranty of such Seller in this Agreement or in any Related
Agreement (except as it relates to an Excluded Claim for which there shall be no
indemnification);



 
6.1.2.
Breach of Covenants.  Any breach of any covenant or agreement of such Seller in
this Agreement or in any Related Agreement; and



 
6.1.3.
Excluded Liabilities.  The Excluded Liabilities.



 
6.2.
Indemnification by Purchaser.  Subject to the terms and conditions of this
Agreement, the Purchaser Parties will indemnify and hold harmless each Seller
and each of their respective Affiliates and their respective officers,
directors, managers, members, employees, agents, successors and permitted
assigns (collectively, the “Seller Indemnified Parties”) against and in respect
of any Damages suffered or incurred by any Seller Indemnified Party based upon
or arising out of, directly or indirectly, the following:



 
6.2.1.
Breach of Representation or Warranty.  Any breach or inaccuracy of any
representation or warranty of either Purchaser Party in this Agreement or in any
Related Agreement;



 
6.2.2.
Breach of Covenant.  Any breach of any covenant or agreement of either Purchaser
Party in this Agreement or in any Related Agreement; or



 
6.2.3.
Assumed Liabilities.  The failure of either Purchaser Party to perform its
obligations with respect to the Assumed Liabilities.



 
6.3.
Inter-Party Claims.  In order for a Purchaser Indemnified Party or a Seller
Indemnified Party (each, an “Indemnified Party”) to be entitled to any
indemnification pursuant to this Section 6, the applicable Indemnified Party
shall notify the other Party from whom such indemnification is sought (the
“Indemnifying Party”) in writing promptly after occurrence of the event giving
rise to such Indemnified Party’s claim for indemnification, specifying in
reasonable detail the basis of such claim, that the Indemnified Party has
accrued or reasonably anticipates that it will have to pay or accrue Damages,
the amount of such Damages or reasonably anticipated Damages, and the specific
representation, warranty or covenant on which such claim is based; provided,
however, that failure to give such notification shall not affect the
indemnification provided hereunder except to the extent the Indemnifying Party
actually shall have been prejudiced as a result of such failure or the
indemnification obligations are materially increased as a result of such
failure.  The Indemnified Party and its Affiliates shall thereupon give the
Indemnifying Party reasonable access during normal business hours to the books,
records and assets of the Indemnified Party and its Affiliates which evidence or
support such claim or the act, omission or occurrence giving rise to such
claim.  If the Indemnifying Party disputes its liability with respect to any
such claim, the Indemnifying Party and the Indemnified Party shall proceed to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall, subject to the terms of this Agreement, be
resolved by arbitration in accordance with Section 7.17.



 
29

--------------------------------------------------------------------------------

 
 
 
6.4.
Third Party Claims.



 
6.4.1.
Notice.  In order for an Indemnified Party to be entitled to any indemnification
provided for under this Agreement in respect of, arising out of or involving a
claim made by any Person (other than by an Indemnified Party, which claims are
addressed in Section 6.3) against the Indemnified Party (a “Third Party Claim”),
such Indemnified Party must notify the Indemnifying Party in writing of the
Third Party Claim (which notice shall specify in reasonable detail the events
giving rise to such Third Party Claim, that the Indemnified Party has accrued or
reasonably anticipates that it will have to pay or accrue Damages, the amount of
such Damages or reasonably anticipated Damages, and the specific representation,
warranty or covenant on which such claim is based) promptly after receipt by
such Indemnified Party of notice of the Third Party Claim; provided, however,
that failure to give such notification shall not affect the indemnification
provided hereunder except to the extent the Indemnifying Party actually shall
have been prejudiced as a result of such failure or the indemnification
obligations are materially increased as a result of such failure.  Thereafter,
the Indemnified Party shall deliver to the Indemnifying Party, promptly
following the Indemnified Party’s receipt thereof, copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the Third Party Claim.



 
6.4.2.
Defense of Third Party Claim.  If a Third Party Claim is made, the Indemnifying
Party shall be entitled to participate in the defense thereof.  If within ninety
(90) days of the date notice is delivered to the Indemnifying Party with respect
to such Third Party Claim, the Indemnifying Party acknowledges in writing its
obligation to indemnify the Indemnified Party against any and all Damages that
may result from a Third Party Claim the Indemnifying Party also may assume the
defense of such Third Party Claim with counsel selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party, provided that to the
extent the Indemnifying Party fails to acknowledge its obligation to indemnify
the Indemnified Party within the time frame specified above, then the
Indemnified Party immediately shall have the right to assume or re-assume the
defense of such Third Party Claim.  Subject to the foregoing, should the
Indemnifying Party so elect to assume the defense of a Third Party Claim, the
Indemnifying Party shall not be liable to the Indemnified Party for any legal or
other expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof, except to the extent the Indemnified Party reasonably
determines there are defenses that are reasonably likely to conflict with the
defenses being asserted by the Indemnifying Party.


 
30

--------------------------------------------------------------------------------

 

 
6.4.3.
Participation by Indemnified Party.  If the Indemnifying Party assumes such
defense, the Indemnified Party shall have the right to participate in the
defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood and agreed that
the Indemnifying Party shall control such defense, unless the employment of such
counsel shall have been specifically authorized in writing by the Indemnifying
Party or the Indemnified Party, after taking into consideration the advice of
outside counsel, reasonably determines representation by counsel to the
Indemnifying Party of both the Indemnifying Party and such Indemnified Party
would be reasonably likely to present such counsel with a conflict of
interest.  Notwithstanding the foregoing, the Indemnifying Party shall be liable
for the fees and expenses of one (1) outside counsel and any local counsel
reasonably necessary to defend such Third Party Claim (and not any fees and
expenses allocated to any internal counsel) employed by the Indemnified Party
for any period during which the Indemnifying Party has not assumed the defense
thereof; which fees and expenses shall constitute indemnifiable Damages for
purposes of this Section 6.



 
6.4.4.
Defense or Prosecution of Third Party Claim.  If the Indemnifying Party chooses
to defend or prosecute a Third Party Claim, all the Indemnified Parties shall
reasonably cooperate in the defense or prosecution thereof.  Such cooperation
shall include the retention and (upon the Indemnifying Party’s request) the
provision to the Indemnifying Party of records and information that are
reasonably relevant to such Third Party Claim, and making employees and
representatives available on a mutually convenient basis during normal business
hours to provide additional information and explanation of any material provided
hereunder.



 
6.4.5.
No Admission of Liability.  Whether or not the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall not admit any
liability with respect to, settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent.  If the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall agree to any settlement, compromise or discharge of a Third Party
Claim the Indemnifying Party reasonably may recommend and that by its terms (i)
obligates the Indemnifying Party to pay the full amount of Damages in connection
with such Third Party Claim and (ii) releases the Indemnified Party and its
Affiliates completely in connection with such Third Party Claim with no
admission of liability.


 
31

--------------------------------------------------------------------------------

 

 
6.5.
Limitations.  The rights to indemnification under Section 6.1 and Section 6.2
are subject to the following limitations:



 
6.5.1.
Cap.  Except with respect to a claim based on fraud or intentional misconduct,
recovery by the Purchaser Indemnified Parties or the Seller Indemnified Parties
with respect to all claims under Section 6.1 or 6.2 shall be limited to an
amount equal to the Cash Consideration.



 
6.5.2.
Amount of Damages.  The amount of any Damages incurred by an Indemnified Party
shall be reduced by any amount recovered by such Indemnified Party with respect
thereto under any insurance coverage (net of any increased premiums and
additional costs and expenses incurred in connection with the insurance claims),
from any other Person alleged to be responsible therefor or from any Tax
benefits actually received by such Party.



 
6.5.3.
Sole Remedy.  Except only with respect to claims based on fraud or intentional
misconduct and for a suit for equitable relief, the rights and remedies of the
Indemnified Parties as provided in this Article VI will be the sole and
exclusive remedy of the Indemnified Parties with respect to all Documents and no
other remedy, whether in contract, tort or otherwise, or any right of
rescission, with respect to any Document shall be had, all of which each Party
hereby expressly waives.



 
6.5.4.
Mitigation.  Each Indemnified Party shall use its reasonable efforts to mitigate
any Damages which are the subject of claims hereunder, provided, the failure of
any Indemnified Party to mitigate any Damages shall not relieve the Indemnifying
Party of its obligations hereunder except to the extent it shall have been
prejudiced by such failure.

 
7.
MISCELLANEOUS



 
7.1.
Further Assurances.  Each of the Parties hereto hereby agrees to execute all
such documents and do all such filing, recording, publishing and other acts as
any other Party deems appropriate to comply with the requirements of Law in
connection with the consummation of the transactions contemplated hereby and by
the Related Agreements or the performance by each Party of its respective
obligations under any Document.



 
7.2.
Notices.  All notices hereunder shall be in writing (which includes notice by
telecopy or e-mail) and shall be delivered to each Party at the address for such
Person set forth on Schedule 7.2 hereto. Changes to any such address shall be
delivered to each of the Parties hereto in the manner set forth in this Section
7.2. Notices are deemed effective if given by (a) telecopy or e-mail when such
telecopy or e-mail, as applicable, is transmitted to the telecopy number or
e-mail address set forth herein and confirmation of receipt of such telecopy or
e-mail, as applicable, at the appropriate address has been received by the
sender, (b) mail, 48 hours after such communication is deposited in the mail,
certified or registered with return receipt requested, postage prepaid,
addressed as aforesaid or (c) any other means, when delivered to the addressee
at the address specified herein.


 
32

--------------------------------------------------------------------------------

 

 
7.3.
Amendments with Consent of Parties.  Amendments may be made to this Agreement
from time to time by the agreement of the Parties.  All amendments shall be in
writing and shall be executed by each of Parties hereto.



 
7.4.
Complete Agreement; Incorporation by Reference.  This Agreement constitutes the
complete and exclusive statement of the agreement among the Parties hereto and
supersedes all prior written and oral statements and other any prior
representation, statement, condition or warranty.



 
7.5.
Section Titles.  The headings in this Agreement are inserted as a matter of
convenience only, and do not define, limit or otherwise describe or proscribe
the scope of this Agreement or the intent of the provisions hereof.



 
7.6.
Binding Provisions.  This Agreement is binding upon and inures to the benefit of
the Parties hereto and their respective heirs, executors administrators,
personal and legal representatives, successors and permitted assigns. Each of
the Parties hereby agrees that this Agreement and the rights granted hereunder
are personal to each of such Parties and may not be assigned or transferred by
any of such Parties without the prior written consent of the other
Parties.  Notwithstanding the foregoing, no such consent shall be required for
any assignment to any affiliate of any Party, provided (a) notice of such
assignment is delivered by the applicable Party to the other Party in accordance
with the provisions of Section 7.2 above and (b) Parent hereby acknowledges and
agrees that none of its obligations under any Document may be assigned.



 
7.7.
No Waiver, Remedies Cumulative.  No delay or failure on the part of any Party
hereto to exercise any right in this Agreement shall operate as a waiver of such
right.



 
7.8.
Severability of Provisions.  Each provision of this Agreement shall be
considered severable from the other provisions of this Agreement and if, for any
reason, any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable under any existing or future law,
such invalidity shall not impair the operation of or affect those portions of
this Agreement which are valid, and the same shall remain in full force and
effect.


 
33

--------------------------------------------------------------------------------

 

 
7.9.
Governing Law; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws and decisions of the State of Colorado, including
the conflicts of laws provisions thereof, except to the extent such conflict of
laws provisions would require the laws of another state to apply.



 
7.10.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together,
shall constitute one and the same document.  The signature of any Party to any
counterpart shall be deemed a signature to, and may be appended to, any other
counterpart to form a complete copy of this Agreement.  Signatures by facsimile
or electronic mail are acceptable, provided an original signature page is
delivered to the other Parties hereto within 10 Business Days after receipt of
the facsimile or electronic mail copy thereof.



 
7.11.
Time of the Essence.  With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.



 
7.12.
No Third Party Beneficiaries.  The terms and provisions of this Agreement are
intended solely for the benefit of the Parties hereto and their respective
successors and permitted assigns, and it is not the intention of the Parties to
confer third party beneficiary rights upon any other Person.



 
7.13.
Expenses .  Except as otherwise expressly provided in this Agreement, whether or
not the transactions contemplated hereby are consummated, each Party will pay
its own costs and expenses incurred in connection with the negotiation,
execution and closing of each Document and the transactions contemplated hereby
and thereby.  The applicable Seller shall pay its share of any fees and expenses
in connection with the prepayment, release, satisfaction or removal of any Liens
affecting the portion of the Acquired Assets owned by such Seller.



 
7.14.
Announcement.  No Party will issue any press release or otherwise make any
public statement with respect to this Agreement or the transactions contemplated
hereby prior to the Closing without the prior consent of the other Parties,
except as may be required by applicable Law.  Notwithstanding anything in this
Section 7.14 to the contrary, to the extent practicable, the Parties consult
with each other before issuing, and provide each other a reasonable prior
opportunity to review and comment upon, any such press release or other public
statements with respect to this Agreement and the transactions contemplated
hereby, whether or not required by applicable Law.



 
7.15.
Non-Reliance.  Each Purchaser Party acknowledges and agrees that no Seller has
made or is making any representations or warranties whatsoever regarding the
subject matter of this Agreement, express or implied, except as provided in
Section 5.1 of this Agreement and the Disclosure Schedules.  Sellers acknowledge
and agree that no Purchaser Party has made and is not making any representations
or warranties whatsoever regarding the subject matter of this Agreement, express
or implied, except as provided in Section 5.2 of this Agreement.


 
34

--------------------------------------------------------------------------------

 

 
7.16.
Construction.  Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against either Purchaser Party or any Seller,
whether under any rule of construction or otherwise.  No Party to this Agreement
shall be considered the draftsman.  On the contrary, this Agreement has been
reviewed, negotiated and accepted by all Parties and their respective attorneys
and shall be construed and interpreted according to the ordinary meaning of the
words so as fairly to accomplish the purposes and intentions of all the Parties.



 
7.17.
Arbitration. Any controversy or claim arising out of or related to this
Agreement, or any breach hereof, shall be settled by arbitration which shall be
administered by the Judicial Arbiter Group, Inc. or another private
arbitration/mediation firm mutually acceptable to the Parties; such arbitration
shall be conducted in accordance with the commercial arbitration rules of the
American Arbitration Association or such other commercial arbitration/mediation
rules acceptable to the Parties and the private arbitration/mediation
firm.  Arbitration shall be before a single neutral arbitrator, who shall be an
attorney who has practiced in the area of mining law for at least fifteen years
or a retired judge of the district court or an appellate court level and shall
be held in Denver, Colorado, and shall be governed by the laws of the state of
Colorado.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  Any demand for arbitration must be made
prior to the date when the institution of legal or equitable proceedings based
on the underlying claim would be barred by the applicable statute of
limitations.  The arbitrator shall award attorneys' fees and costs to the
prevailing party.  A list of three (3) arbitrators acceptable to the Parties is
attached as Schedule 7.17.



[Signature Page to Follow]




 
35

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the Effective Date.



 
PURCHASER PARTIES:
       
Aurora Gold Corporation, a Delaware corporation
       
By:
/signed/ Michael Montgomery
   
Michael Montgomery, Chief Operating Officer
       
AGC Resources LLC, a Colorado limited liability company
       
By:
/signed/ Michael Montgomery
   
Michael Montgomery, Manager
             
SELLERS:
       
Global Minerals Ltd., a corporation incorporated under the laws of British
Columbia, Canada
       
By:
/signed/ George W. Heard
   
George W. Heard, President
       
Mount Royale Ventures, LLC, a Colorado limited liability company
       
By:
/signed/ Richard T. Heard
   
Richard T. Heard, Manager
             
Golden Rex Mining Company, a Colorado corporation
       
By:
/signed/ Richard T. Heard
   
Richard T. Heard, President


 
36

--------------------------------------------------------------------------------